DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.   The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. As for claim 7, lines 12 and 15, and the cited claim limitation of "...CNN ...." render claim 7 indefinite and unclear. 
Allowable Subject Matter
2. The following is a statement of reasons for the indication of allowable subject matter:  Claims 7-10 would be allowable if it overcome the 112 claims rejections.
3. Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN106595836) in view of Short et al. (US 20150287422).
Regarding claim 1, Zhang discloses a method to detect the underwater source of a sound producing device from acquired data from listening devices (Paragraphs: 0008, 0011 and abstract lines 4-7: Zhang discusses how the detection device detecting the frequency of the underwater sound source using the laser interferometry; and how a system collecting the water vibration information including underwater sound source frequency information); b. integrating the signal at each resolution level resulting in a denoised signal (Paragraphs: 0012 and 0062: Zhang discusses how a system perform Hilbert transform on the water surface vibration information electrical signal after denoising and filtering signal, upon converting the water surface vibration information electrical signal into an analytical signal); and d. identifying a signal source by extracting signal characteristics of said denoised acquired signal detecting the presence of such sound producing device (Paragraphs: 0057, 0062 and 0109: Zhang discusses a frequency extraction wherein underwater two or multiple sound sources is realized based on the detection device for detecting the frequency of underwater sound source (i.e. identifying a signal source by extracting signal characteristics) by laser interferometry; and how a system perform Hilbert transform on the water surface vibration information electrical signal after denoising and filtering signals). 
Zhang discloses the invention set forth above but does not specifically points out “deconstructing the acquired signal into one or more resolution levels; and enhancing said denoised signal by autocorrelation”
Short however discloses deconstructing the acquired signal into one or more resolution levels (Paragraphs: 0347 and 0363: Short discusses how an ambient noise or unwanted background noise may be removed from an input source signal to produce a deconstructed source signal which then may be re-combined with the ambient or background noise at a lower noise level to alter the presentation level, and outputting the combined signal , i.e. deconstructing the acquired signal into one or more resolution levels); and enhancing said denoised signal by autocorrelation (Paragraphs: 0272, 0336, 0347 and 0363: Short discusses how a system deconstructed source signal dynamically which may then be re-combined with the ambient or background noise at a lower or reduced presentation level (i.e. enhancing denoised signal) and outputting the combined signal; and how an automated algorithm or speech recognition employed to eliminate artificial sounds or enhance artificial sounds as desired for a given application; and correlated different types of sounds produced by the human voice, and the graph generated at that sample may be matched against the database).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Zhang, and modify a system to deconstructing the acquired signal into one or more resolution levels; and enhancing said denoised signal by autocorrelation, as taught by Short, thus allowing to improve measurement, entity and parameter estimation and path propagation effect measurement and mitigation in source signal, as discussed by Short. 
Considering claim 3, Short discloses a method of claim 1 further comprising enhancing said denoised signal by autocorrelating the signal by cross correlating the signal with itself, extracting abrupt changes (Paragraphs: 0336, 0347 and 0363: Short discusses how a system correlated different types of sounds produced by the human voice, and the graph generated at that sample may be matched against the database). 
Considering claim 4, Short discloses a method of claim 1 wherein said identifying the signal source is a trained convolutional neural network with a plurality of convolutions (Paragraphs: 0344 and 0562: Short discusses how the  signals processed with the SS techniques output signal to be played back through a speaker in or near the users' ear, or through an neural or bone stimulation device for direct senso neural processing (i.e. via neural network) ; and how the processing feature clinical programmed parameters or user controlled parameters (i.e. trainable) to adjust device processing to a specific environment).   
Considering claim 5, Zhang discloses a method of claim 1 wherein said identifying said signal source is one or more of waveform curve fitting (Paragraphs: 0107-0108: Zhang discusses a time-domain waveform diagram of the electrical signal of water surface vibration information, i.e. signal source is one or more of waveform curve).   
Considering claim 6, Short discloses a method of claim 1 wherein said identifying said signal source further comprises locating the position of said signal source from such acquired data from such listening devices (Paragraphs: 0403 and 0529: Short discusses how the signal originates at a given source position and propagates to the receivers; and how the system identifies, target and extract the targeted speaker of interest sound source). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/  Examiner, Art Unit 2651                                                                                                                                                                                                     05/13/2022